Exhibit 10.166 THIS NOTE IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF JUNE 2, 2, A DELAWARE STATUTORY TRUST, AS ADMINISTRATIVE AGENT, WHICH SUBORDINATION AGREEMENT (AS MAY BE AMENDED, MODIFIED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS) IS INCORPORATED HEREIN BY REFERENCE. UNSECURED PROMISSORY NOTE June 2, 2017 FOR VALUE RECEIVED, TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation (the “ Maker ”), hereby promises to pay to the order of 2, LLC, a Delaware limited liability company (the “ Holder ”), the principal sum of Three Million Two Hundred Thousand Dollars ($3,200,000), together with interest on the unpaid principal balance hereof at the rate and at the times set forth herein. This Unsecured Promissory Note (this “ Note ”) is entered into and being delivered pursuant to that certain Settlement Agreement, dated as of June 2, 2017 (the “ Settlement Agreement ”), by and among Maker, the Holder and the other persons party thereto. 1.
